Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 5/5/2021.  Claims 10-29 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement filed on 5/5/2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with this Office action.  

Attorney Docket No. 4218.233US1 39Attorney Docket No. 4218.233US1 37Claim Rejections – 35 USC § 103
3.	The previous rejections of the claims under 35 USC 103 are withdrawn in response to communications filed on 5/5/2021.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 10, Line 13:  Insert “of the image” after “content”
Claim 26, Line 12:  Insert “of the image” after “content”
Claim 29, Line 14:  Insert “of the image” after “content”

Allowable Subject Matter
5.	Claims 10-29 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 10, 26, and 29 are directed towards a method, non-transitory CRM, and system that include/perform the operations of at least “a processor configured to execute instructions for performing operations comprising: receiving, by a client device, a plurality of photograph filters, each of the plurality of photograph filters being configured to overlay an image to augment the image, wherein a first filter of the plurality of photograph filters that is configured to modify an entirety of the image slides across the image in response to a first user input comprising a first swipe motion, and wherein a second filter of the plurality of photograph filters that is configured to modify only a first particular feature of an object depicted in the image slides across the image modified by the first filter in response to a second user input comprising a second swipe motion received after the first user input, a given one of the plurality of photograph filters comprising weather information at a time at which the image was captured by the client device, wherein the plurality of photograph filters is selected to be received by the client 
  	The cited and considered prior art, specifically those relied upon in the previous Office action(s) as well as those newly cited in conjunction with this instant office action, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 10, 26, and 29 are allowed.
	Claims 11-25 and 27-28 are allowed for being dependent upon allowed base claims 10 and 26.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664